DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
All rejections pertaining to claims 3 and 17 are moot because the claims were cancelled in the amendments filed on 9/1/21.
	The rejection of claims 1-5 and 8-20 under 35 U.S.C. 103 as being unpatentable over Fernandes et al (“Fernandes”, WO 2015024078 Al, published February 26, 2015) in view of Samain et al (“Samain”, US 6039933 A, issued July 8, 2003) and Lem et al (“Lem”, non-patent literature, Personal Care, pp. 45-48; published July, 2014) are hereby withdrawn in view of the claim amendments filed on 9/1/21 and the Examiner’s amendments herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Burton Amernick on 1/18/22.

In the Claims:
Claim 1 is written as follows: 
A cosmetic process for caring and/or conditioning hair comprising:
(i) a step of mixing at least:
	- a first composition comprising one or more non-amino oxyethylenated silicones and one or more cationic surfactants, wherein the one or more non-amino oxyethylenated silicones of the first composition represent from 0.01% to 10% by weight, relative to the total weight of the first composition and
	- a second composition comprising water and one or more amino silicones, so as to obtain a final cosmetic composition, wherein the first and the second compositions are mixed in a first composition/second composition weight ratio ranging from 0.2 to 5 and then
(ii) a step of applying the final cosmetic composition to the hair,
the first composition comprising less than 10% by weight of water relative to the total weight of the first composition; 
the one or more non-amino oxyethylenated silicones being non-oxypropylenated; and
wherein the one or more non-amino oxyethylenated silicones of the first composition are chosen from the compounds of the general formula (II) below:

    PNG
    media_image1.png
    113
    312
    media_image1.png
    Greyscale
 (II)
in which formula (II):
1 denotes a methyl radical, 
- R2, which may be identical or different, represents a radical -CcH2c-O-(C2H4O)a-R5 [[-CCH2c-O-(C2H4O)a(C3H6O)b-R5]],
- a ranges from 2 to 20, 
[[- b is 0,]]
- c is equal to 2 or 3,
- R5 represents a hydrogen atom resulting in a terminal hydroxyl group on R2, 
- n ranges from 12 to 100,
- p ranges from 1 to 20;
and wherein the one or more cationic surfactants of the first composition are chosen from the following compounds:
	- quaternary ammonium salts of formula (VI) below:
 	
    PNG
    media_image2.png
    99
    110
    media_image2.png
    Greyscale
 (VI)
in which formula (VI):
the groups R8 to R11, which may be identical or different, represent a linear or branched aliphatic group comprising from 1 to 30 carbon atoms, at least one of the groups R8 to R11 denoting a linear or branched aliphatic radical comprising from 
X- is an anion chosen from the group of halides, phosphates, acetates, lactates, (C1-C4)alkyl sulfates, (C1-C4)alkylsulfonates and (C1-C4)alkylarylsulfonates.



Claim 10. In line 8, “R'aG3-a-Si(OSiG2)n-(OSiGbR'2-b)m-O-SiG3-a-R'a” is replaced with “R'aG3-a-Si(OSiG2)n-(OSiGbR'2-b)m-O-SiG3-a-R'a”.

Claim 10. In line 29, the phrase “such as a halide ion or an organic acid salt” is deleted.

Claim 10. In line 40, the phrase such as a halide-ion or an organic acid salt” is deleted.

Claims 14. In lines 2-3, the phrase “0.2 to 5” is replaced with “0.3 to 3”.

Claim 16 is rewritten as follows: 
A kit comprising at least two compartments:
- a first compartment comprising a first composition comprising one or more non-amino oxyethylenated silicones and one or more cationic surfactants, wherein the first composition comprises less than 10% by weight of water relative to the total weight of the first composition, wherein the one or more non-amino oxyethylenated silicones of the first composition represent from 0.01% to 10% by weight, relative to the total weight of the first composition, 

wherein the one or more non-amino oxyethylenated silicones of the first composition are chosen from compound of the formula (II) below:

    PNG
    media_image1.png
    113
    312
    media_image1.png
    Greyscale
  (II)
in which formula (II):
- R1 denotes a methyl radical, 
- R2, which may be identical or different, represents a radical -CcH2c-O-(C2H4O)a-R5 [[-CCH2c-O-(C2H4O)a(C3H6O)b-R5]],
- a ranges from 2 to 20, 
[[- b is 0,]]
- c is equal to 2 or 3,
- R5 represents a hydrogen atom resulting in a terminal hydroxyl group on R2, 
- n ranges from 12 to 100,
- p ranges from 1 to 20;
and wherein the one or more cationic surfactants of the first composition are chosen from the following compounds:
	- quaternary ammonium salts of formula (VI) below:
 	
    PNG
    media_image2.png
    99
    110
    media_image2.png
    Greyscale
 (VI)

the groups R8 to R11, which may be identical or different, represent a linear or branched aliphatic group comprising from 1 to 30 carbon atoms, at least one of the groups R8 to R11 denoting a linear or branched aliphatic radical comprising from 12 to 24 carbon atoms, 
X- is an anion chosen from the group of halides, phosphates, acetates, lactates, (C1-C4)alkyl sulfates, (C1-C4)alkylsulfonates and (C1-C4)alkylarylsulfonates
and 
- a second compartment comprising a second composition comprising water and one or more amino silicones, wherein the first and the second compositions are in a first composition/second composition weight ratio ranging from 0.2 to 5.
Claim 18. In line 2, the phrase “0.01% to 10% by weight” is replaced with “0.05% to 5% by weight, relative to the total weight of the first composition”.
Claim 19. In line 2, the phrase “0.01% to 10% by weight” is replaced with “0.05% to 5% by weight, relative to the total weight of the first composition”.
Claim 20. In line 2, the phrase “0.01% to 10% by weight” is replaced with “0.05% to 5% by weight, relative to the total weight of the first composition”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Fernandes et al. (WO 2015/0024078; of record), teach a process for cosmetic treatment of keratin substances, comprising: (1) a step of mixing - a first cosmetic composition, preferably 
advantageously aqueous, so as to obtain a final cosmetic composition; (11) then a step of applying said final cosmetic composition to the keratin substances. Fernandes et al. does not teach the incorporation of the claimed non-amino oxyethylenated silicones. However, Brown et al. (US 2015/0004200) teach that silicone compounds such as PEG-12 dimethicone (a species of the claimed non-amino oxyethylenated silicones) can be useful because it gives a smoother feel and also shine to the hair.
	However, the obviousness rejection is withdrawn in view of the unexpected result; specifically that the claimed non-amino oxypropylenated silicone-containing composition (A1 + B) provides lighter hair than hair treated with a non-amino oxypropylenated and oxypropylenated silicone-containing composition (A2 + B) (See Declaration filed 11/5/20; Tables 1-2 and 4). It is noted that these results were originally not found persuasive to obviate the case of obviousness; however, the claims as amended herein are now deemed commensurate in scope and the result was not found to be expected upon a new search of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617